DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 2, 2021, has been entered.
Election/Restrictions
Applicants amended instant claim 1 to only permit participation of any of the saturated compounds as starting compounds in the claim 1 dehydrogenation reaction.  Therefore, the prior art rejections of record are each withdrawn, since the primary reference JIANG used in the (35 U.S.C. 102 and 35 U.S.C. 103) prior art rejections does not teach, suggest, provide motivation to use, or anticipate any of the saturated compounds of claim 1.
The Examiner extended the Markush search to the amended saturated compound 
    PNG
    media_image1.png
    226
    245
    media_image1.png
    Greyscale
 and the heterogeneous Pd/C catalyst as used in the process of claim 1.  This search retrieved applicable art.  Therefore, the Markush search will not be extended unnecessarily to additional species of saturated compound and heterogeneous catalyst in/for/during this Office Action.  The Election of Species Requirement of 03/05/2020 as it applies to claims 1-9 is maintained.
The Examiner envisions many more rounds of RCE to search for all possible permutations/combinations of heterogeneous catalyst and saturated compound in the dehydrogenation reaction of claim 1.  Additional prior art searching is not conducted in After Final.
All claims have been examined on the merits.  However, the scope of double patent and prior art search has not been extended beyond the scope of Markush search extensions (as evidenced by the prior art rejections made of record) conducted to date.  The full scope of claim 1 has not yet been searched in accordance with Markush search procedures.
Current Status of 16/556,963
This Office Action is responsive to the amended claim-set of July 21, 2021.
Claims 1-3 and 8-9 have been examined on the merits.  Claim 1 is currently amended.  Claims 2-3 and 8 are original.  Claim 9 is previously presented.
Priority
Applicants identify the instant application, Serial #:  16/556,963, filed 08/30/2019, and having 1 RCE-type filing therein, as a division of 15/624,749, filed 06/16/2017, now U.S. Patent #:  10,435,345.  Application 15/624,749 Claims Priority from Provisional Application 62/351,062, filed 06/16/2016.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of July 21, 2021.
The Examiner has reviewed the claim amendments and Reply of 07/21/2021.
The prior art rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 (paragraphs 19-24 in previous Office Action) are each withdrawn since Applicants amended claim 1 thereby narrowing the claim to encompass only the saturated compounds as seen in amended claim 1.  As such, decalin and tetralin of the JIANG reference no longer permit the JIANG reference from being used as an anticipatory prior art or obviousness reference.
Furthermore, none of the additional references in the obviousness rejection cure the deficiencies of JIANG.
Response to Amendment
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JACOBY (WO 2018/001963 A1).
The reference JACOBY teaches dehydrogenating formula (II) 
    PNG
    media_image2.png
    256
    225
    media_image2.png
    Greyscale
 (illustrated in Table 1 on page 10), which is structurally identical to Applicants’ elected saturated compound  
    PNG
    media_image3.png
    210
    207
    media_image3.png
    Greyscale
 of claim 1 to form/prepare a dehydrogenated compound methyl 2-(3-oxo-2-
    PNG
    media_image4.png
    312
    362
    media_image4.png
    Greyscale
 (as disclosed by footnote b) off of Table 1 on pages 10-11).  Example 1 on page 10 teaches that this dehydrogenation reaction can be conducted using Pd/C catalyst.  Therefore, JACOBY anticipates the process of claim 1.  Jacoby page 2 teaches that this process is performed in the absence of hydrogen acceptor (that is why claim 3 is not anticipated for this Markush search extension).
Furthermore, JACOBY anticipates claim 2:  JACOBY teaches that the method is conducted under combinations of the following conditions:  acetone solvent (Example 1 on page 10), at 180*C (elevated temperature per Table 1 on page 10), and an inert atmosphere (“inert atmosphere” per page 9 means reaction conducted under nitrogen atmosphere, which is interpreted as synonymous with “stream of nitrogen” of claim 2).
The Examiner is operating under the conclusion that the amendment to instant claim 1 pushes the priority date of the instant application to August 30, 2019, since at least some of the saturated compounds of instant claim 1 cannot be found in the provisional 62/351,062 or parent 15/624,749 or parent patent.  For example, the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over:
JACOBY (WO 2018/001963 A1), 
in view of:
FLOW REACTOR (ThalesNano.  “About Flow Chemistry.”  Accessed 14 August 2020.  (December 1, 2013).  Available from:  < https://thalesnano.com/applications/about-flow-chemistry/ >, already provided to Applicants), 
and in view of:
FIXED BED (“Packed Bed Reactors.”  Visual Encyclopedia of Chemical Engineering.  Accessed 14 August 2020.  (February 16, 2012).  Available from:  < http://encyclopedia.che.engin.umich.edu/Pages/Reactors/PBR/PBR.html >, already provided to Applicants).

The instant claims are drawn to a method of preparing an unsaturated compound comprising dehydrogenation of a corresponding saturated compound in the presence of a heterogeneous catalyst according to instant claim 1.  Furthermore, claims 8-9 each require flow reactors and fixed-bed catalysts.

Determining the scope and contents of the prior art:
	The reference JACOBY teaches the process of instant claims 1-2, as described in the (35 U.S.C. 102(a)(1)) rejection, above.

	The reference FIXED BED teaches that fixed-bed catalysts are often used for catalytic processes.  Use of fixed-bed catalysts have the following advantages:  high conversion rate; permits more contact between reactant and catalyst thereby resulting in higher product yield; effective at high temperature and pressures; and low operation costs (page 4 of 6; helps to teach instant claims 8-9).

Ascertaining the differences between the prior art and the claims at issue:
While JACOBY teaches the dehydrogenation reaction involving formation of an unsaturated compound from a saturated compound using Pd/C catalysts (citations, above), none of the references JACOBY, FIXED BED, or FLOW REACTOR individually teach all of the limitations of any one of the rejected claims 8-9.

Resolving the level of ordinary skill in the pertinent art:
The level of ordinary skill in the art is represented by an artisan who has sufficient background in the development, and chemical synthesis, of unsaturated compounds and possesses the technical knowledge necessary to make adjustments to the synthesis process to optimize/enhance the product yield and reaction efficiency.  Said artisan has also reviewed the problems in the art as regards to syntheses of unsaturated compounds and understands the solutions that are widely-known in the art.

Considering objective evidence present in the application indicating obviousness or nonobviousness:
Therefore, the instant claims are prima facie obvious in light of the combination of references JACOBY, FLOW REACTOR, and FIXED BED.
	The skilled artisan would find obvious before the effective filing date of the claimed invention to conduct said dehydrogenation reaction of reference JACOBY using a flow reactor in the presence of a fixed-bed catalyst, thereby arriving at the instantly claimed invention.
Furthermore, the artisan would be motivated to use fixed-bed catalysts and flow reactors given the known advantages for each (see teachings, above).
The artisan would expect that by using a fixed-bed Pd/C heterogeneous catalyst in the dehydrogenation reaction taught by JACOBY, above, said dehydrogenation reaction would enjoy the following advantages/benefits:  high conversion rate to unsaturated product; more contact between starting saturated reactant and Pd/C catalyst thereby resulting in higher unsaturated product yield; dehydrogenation reaction working at high temperature and pressures; and low operation costs associated with the dehydrogenation reactions (page 4 of 6 of reference FIXED BED).
Furthermore, the artisan would expect that by using a flow reactor in the dehydrogenation reaction taught by JACOBY, above, that said dehydrogenation reaction would have improved reaction time; improved temperature control; the ability to entertain multistep synthesis; and improved selectivity (see page 1 of 11 of FLOW REACTOR reference), thereby arriving at the invention of instant claims 1-2 and 8-9.

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings.  (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Note paragraph 24, below.
Claims 1-2 and 8-9 are not presently allowable as written.
Applicants’ elected species of saturated starting compound and Pd/Silica catalyst as used in the instant claim 1 process remains free of the prior art.
The claims’ dispositions are subject to change as the Markush search is extended (in response to Applicants’ claim amendments attempting to overcome the instant prior art rejections, above) to other embodiments of saturated starting compounds and catalyst systems of instant claim 1 not yet searched.  Thus, when a new prior art reference is found rejecting claims 1-3 made possible by an extended Markush search, then currently objected claim 3 will be rejected.  This is consistent with Markush search practice.
The parent patent U.S. 10,435,345 B2 (formerly 15/624,749) is not a double patent reference since the ‘345 claims are distinct from the instant claims:  the ‘345 claims are drawn to a selective hydrogenation reaction of an aromatic starting compound; in contrast, the instant claims are drawn to a dehydrogenation reaction of a saturated starting compound.
The U.S. 11,021,421 B2 (formerly 15/843,810) is not a double patent reference since the ‘421 claims are drawn to use of structurally distinct pincer-iridium catalysts and structurally distinct saturated (starting) compounds and unsaturated products.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625